DETAILED ACTION
Status of the Application
This communication is a first Office Action Non-Final rejection on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . It is acknowledged that this application is a Continuation of application 16/900,755 (now US Patent 11,296,557).
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to:
 http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
3.	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,4,8,12-17 of U.S. Patent No. 11,296,557. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim an electrical isolation in transferring power and data signals in a downhole environment in a similar manner without patentable distinguishable features.
Regarding claim 1, claim 1 of U.S. Patent No. 11,296,557 discloses a system, comprising: a plurality of primary pad apparatuses, each primary pad apparatus being configured and positioned to transmit power wirelessly to a respective secondary apparatus; a power converter apparatus connected to each of the plurality of primary pad apparatuses, wherein the power converter apparatus comprises a resonant converter that generates AC power at a resonant frequency, and wherein the resonant converter is configured to be electrically connected to more than one of the plurality of primary pad apparatuses; and a sharing controller that controls power sharing between the primary pad apparatuses by controlling the resonant converter to adjust one or more of capacitance and inductance of the power converter apparatus (see Claim 1).
Regarding claims 22-27, these claims are unpatentable over claims 2,412-14,16 of U.S. Patent No. 11,296,557 since are very similar.
	Regarding claim 28, claim 14 of U.S. Patent No. 11,296,557 discloses a system, comprising: a plurality of primary pad apparatuses, each primary pad apparatus being configured and positioned to transmit power wirelessly to a respective secondary apparatus; a power converter apparatus connected to two or more primary pad apparatuses of the plurality of primary pad apparatuses, wherein the power converter apparatus comprises a resonant converter that generates AC power at a resonant frequency that adjusts one or more of an amount of capacitance and an amount of inductance of the power converter apparatus; and a switching apparatus connected to each of the primary pad apparatuses, wherein the sharing controller is configured to selectively connect, through the switching apparatus, the resonant converter to more than one of the primary pad apparatuses to customize a power delivery capability of the plurality of primary pad apparatuses as a whole (See claim 14).
Regarding claims 29-31, these claims are unpatentable over claims 14,15 and 17 of U.S. Patent No. 11,296,557 since are very similar.
Regarding claim 32, claim 14 of U.S. Patent No. 11,296,557 discloses a system, comprising: a plurality of primary pad apparatuses, each primary pad apparatus being configured and positioned to transmit power wirelessly to a respective secondary apparatus; a power converter apparatus connected to each of the plurality of primary pad apparatuses, wherein the power converter apparatus comprises a plurality of resonant converters that generate AC power at a resonant frequency and that adjust one or more of an amount of capacitance and an amount of inductance of the power converter apparatus, and wherein the resonant converters are configured to be electrically connected to more than one of the plurality of primary pad apparatuses; a sharing controller that controls power sharing between the primary pad apparatuses by controlling the resonant converters to adjust the one or more of an amount of capacitance and an amount of inductance of the power converter apparatus; and a switching apparatus connected to each of the primary pad apparatuses, wherein the sharing controller is configured to selectively connect, through the switching apparatus, the resonant converters to more than one of the primary pad apparatuses to customize a power delivery capability of the plurality of primary pad apparatuses as a whole (See claim 14).
Regarding claims 33-40, these claims are unpatentable over claims 1,2,3,8,10,14,15-16 of U.S. Patent No. 11,296,557 since are very similar.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Partovi (US 2009/0096413 A1) discloses a system and method for variable
power transfer in an inductive charging or power system, including a charging
pad including a plurality of coils, and pad circuit including current sensor, RFID
Reader, control circuit, FET Driver among additional control elements.
Baarman (US 2010/0007307 A1) provides wireless power supply systems that
wirelessly supply power to a remote device for rapidly charging a charge
storage capacitor, which charges a battery with the power stored in the charge
storage capacitor. This allows the remote device to be positioned near the inductive
power supply for rapid charging of the charge storage capacitor and allows battery
charging to continue even after the remote device is removed from the inductive power
supply.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO PEREZ BORROTO/Primary Examiner, Art Unit 2836